                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
                                             :
REGIONAL PRODUCE COOPERATIVE                 : CIVIL ACTION
CORPORATION,                                 :
                                             :
                  Plaintiff,                 :
                                             :
            v.                               : NO. 19-1883
                                             :
TD BANK, N.A.                                :
                                             :
                  Defendant.                 :
____________________________________________:

                                            ORDER

       AND NOW, this 24th day of March, 2020, upon consideration of Defendant TD Bank,

N.A.’s Motion to Dismiss (Doc. No. 13), Plaintiff Regional Produce Cooperative Corporation’s

Response (Doc. No. 14), and Defendant’s Reply (Doc. No. 17), and for the reasons set forth in the

accompanying Memorandum Opinion, it is hereby ORDERED that the Motion is GRANTED IN

PART and DENIED IN PART as follows:

1.     Defendant’s Motion to Dismiss Plaintiff’s common law negligence claim (Count I) is
       GRANTED to the extent that this claim attempts to impose a duty of care premised on the
       Bank Secrecy Act (Compl. ¶ 64(l)–(m).) Defendant’s Motion on Count I is denied in all
       other respects.

2.     Defendant’s Motion to Dismiss Plaintiff’s statutory negligence claim (Count II) is
       DENIED.

3.     Defendant’s Motion to Dismiss Plaintiff’s statutory conversion claim (Count III) is
       DENIED.

4.     Defendant’s Motion to Dismiss Plaintiff’s claim for aiding and abetting conversion
       (Count IV) is GRANTED.

                                            BY THE COURT:

                                            /s/ Mitchell S. Goldberg
                                            MITCHELL S. GOLDBERG, J.
